Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/03/2022 has been entered. Claims 4-6, and 10 have been amended. Claims 17-27 have been canceled. Claims 1-16 remains pending.
Response to Arguments
	The indication of allowable subject matter in the previous office action has been withdrawn in view of newly discovered art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 20150040734).



    PNG
    media_image1.png
    516
    808
    media_image1.png
    Greyscale

Regarding claim-1, Paul discloses an apparatus (10; Fig.1-3, and 11-15) for processing a plant (Check: Abstract; [0027-0058]; Fig.2, 11, 15) comprising: 
a base (top plate 20; Fig.2, 11, 15); and 
a projection (funnel 24; Fig.2, 15) coupled with and extending outward from the base, wherein the projection defines a first opening and a second opening (Annotated Fig.2), wherein a channel (defined by hole 30; Fig.2, 15) extends through the projection from the first opening to the second opening, wherein the projection comprises an interior surface (Annotated Fig.2) positioned adjacent the channel, wherein the interior surface tapers inwardly from the first opening to the second opening (Fig.2, 15), and wherein the projection comprises a shearing edge (Annotated Fig.2) positioned adjacent the second opening.
Regarding claim-2, Paul discloses wherein the interior surface is frustoconical (See Annotated Fig.2, and 15).
Regarding claim-3, Paul discloses wherein the first opening has a first diameter, and wherein the second opening has a second diameter that is smaller than the first diameter (See Annotated Fig.2).
Regarding claim-9, Paul discloses wherein a first end of the projection is mounted to the base, wherein the first opening is at the first end, wherein a second end of the projection is spaced apart from the base, and wherein the second opening is at the second end (See Annotated Fig.2).

Claims 1-3, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donald (US 20180077866).

    PNG
    media_image2.png
    521
    601
    media_image2.png
    Greyscale

Regarding claim-1, Donald discloses an apparatus (100; Fig.1B, 3) for processing a plant (Check: Abstract; [0031-0055]; Fig.1B, 3) comprising: 
a base (plate 105 or inner ring 211; Fig.1B, 6A); and 
a projection (conical plate 110; Fig.1B, 6A) coupled with and extending outward from the base (See Fig.1B), wherein the projection defines a first opening and a second opening (Annotated above Fig.6A), wherein a channel extends through the projection from the first opening to the second opening, wherein the projection comprises an interior surface (Annotated above Fig.6A) positioned adjacent the channel, wherein the interior surface tapers inwardly from the first opening to the second opening (Fig.1B, 6A), and wherein the projection comprises a shearing edge (Annotated above Fig.6A) positioned adjacent the second opening.
Regarding claim-2, Donald discloses wherein the interior surface is frustoconical (See Annotated Fig.1B, 6A).
Regarding claim-3, Donald discloses wherein the first opening has a first diameter, and wherein the second opening has a second diameter that is smaller than the first diameter (See Annotated above Fig.6A).
Regarding claim-9, Donald discloses wherein a first end of the projection is mounted to the base (plate 105 or inner ring 211; Fig.1B, 6A), wherein the first opening is at the first end, wherein a second end of the projection is spaced apart from the base, and wherein the second opening is at the second end (See Annotated above Fig.6A).
Regarding claim-10, Donald discloses further comprising a pair of counter-rotating rollers (207a-b; Fig.2A-2B, 3) positioned adjacent the first opening of the projection, wherein the rollers are configured to engage an elongate portion of the plant positioned between the rollers, and wherein the rollers are configured to rotate to pull the elongate portion of the plant through the channel of the projection (Check: [0035-0036]; [0047]; Fig.3).

Claims 1-3, 9-13, and 15-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiko (US 4773434).
Regarding claim-1, Yasuhiko discloses an apparatus (20 and 22; Fig.1) for processing a plant (Check: Abstract; Col.2 line35 to Col.8 line47; Fig.1-9) comprising: 
a base (disk 56/256; Fig.4/8); and 
a projection (tongues 66 with attached pieces 68, and 70; Fig.3-4) coupled with and extending outward from the base (See Fig.4), wherein the projection defines a first opening (defined from where stem leave; Fig.4) and a second opening (defined from where Stalk S enters; Fig.4), wherein a channel extends through the projection from the first opening to the second opening, wherein the projection comprises an interior surface positioned adjacent the channel, wherein the interior surface tapers inwardly from the first opening to the second opening (See Fig.3-4), and wherein the projection comprises a shearing edge (defined by pieces 68, and 70; Fig.3-4) positioned adjacent the second opening (See Fig.1, 3-4).
Regarding claim-2, Yasuhiko discloses wherein the interior surface is frustoconical (See Fig.3-4).
Regarding claim-3, Yasuhiko discloses wherein the first opening has a first diameter, and wherein the second opening has a second diameter that is smaller than the first diameter (See Fig.4).
Regarding claim-9, Yasuhiko discloses wherein a first end of the projection is mounted to the base (disk 56/256; Fig.4/8), wherein the first opening is at the first end, wherein a second end of the projection is spaced apart from the base, and wherein the second opening is at the second end (See Fig.3-4).
Regarding claim-10, Yasuhiko discloses further comprising a pair of counter-rotating rollers (122a-b, Fig.1, 3) positioned adjacent the first opening of the projection (Fig.1), wherein the rollers are configured to engage an elongate portion of the plant (Stalk S; Fig.1, 4) positioned between the rollers, and wherein the rollers are configured to rotate to pull the elongate portion of the plant through the channel of the projection (See Fig.1, 3-4).
Regarding claim-11, Yasuhiko wherein each of the rollers (122a-b; Fig.1, 3) comprises an outer surface with alternating projecting portions and valleys (defined as tooth roller; Fig.3).
Regarding claim-12, Yasuhiko discloses a method of processing a plant with an apparatus (20 and 22; Fig.1) (Abstract; Col.2 line35 to Col.8 line47; Fig.1-9) comprising a projection (tongues 66 with attached pieces 68, and 70; Fig.3-4) defining a first opening (defined from where Stalk leave; Fig.4) and a second opening (defined from where Stalk S enters; Fig.4), wherein a channel extends through the projection from the first opening to the second opening, wherein the projection comprises an interior surface positioned adjacent the channel, wherein the interior surface tapers inwardly from the first opening to the second opening (See Fig.3-4), and wherein the projection comprises a shearing edge (defined by pieces 68, and 70; Fig.3-4) positioned adjacent the second opening, the plant having an elongate portion (Stalk S; Fig.1, 4) and a plurality of protuberances (Leaf L) joined to the elongate portion, the method comprising: 3 CORE/3504219.003802/ 174704783.1Serial No.: 16/455,995 Docket No.: 3504219.003802 
Pulling (via rollers 122a-b) the elongate portion (Stalk S) of the plant through the channel from the second opening to the first opening such that a plurality of the protuberances (Leaf L) of the plant are separated from the elongate portion by the shearing edge of the projection before the protuberances enter the channel (See Fig.1, 3-4).
Regarding claim-13, Yasuhiko discloses wherein the elongate portion of the plant comprises a stem (Stalk S; Fig.4), and wherein the protuberances comprise flowering buds (Leaf L; Fig.4) of the plant.
Regarding claim-15, Yasuhiko discloses wherein the apparatus comprises a pair of counter-rotating rollers (122a-b, Fig.1, 3) positioned adjacent the first opening of the projection, and further comprising inserting the elongate portion (stalk S) of the plant through the channel and between the counter-rotating rollers, and wherein the counter-rotating rollers pull the elongate portion of the plant through the channel as the rollers rotate (See Fig.1, 3-4).
Regarding claim-16, wherein each of the rollers (122a-b, Fig.1, 3) comprises an outer surface with alternating projecting portions and valleys (defined as tooth roller; Fig.3), and further comprising deforming the elongate portion of the plant between projecting portions of one of the rollers and valleys of the other of the rollers. This can easily construe by the person skilled in the art that when the stalk is pulled by rollers, the stalks can be deformed by tooth rollers as can be seen in Fig.3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected, under 35 U.S.C. 103 as obvious over Paul (US 20150040734), Donald (US 20180077866), and/or Yasuhiko (US 4773434).
Regarding claim-4, wherein the first diameter is between 0.5 to 1 inches, and wherein the second diameter is between 0.25 to 0.5 inches.
Regarding claim-5, wherein the first diameter is 0.625 inches, and wherein the second diameter is between 0.375 to 0.438 inches.
Regarding claim-6, wherein the interior surface has a length that is measured from the first opening to the second opening, and wherein the length is between 1 to 1.5 inches.
Regarding claim-7, wherein the interior surface is formed from a material selected from the group consisting of: stainless steel, carbide, tungsten carbide, titanium nitride, and combinations of any of the foregoing.
Regarding claim-8, wherein the interior surface comprises a non-stick coating
	Regarding claims 4-8, It would be obvious to the skilled person in the art before the effective filling date of the claimed invention that this is just a mere of design and constructional detail of an apparatus and in which the dimension (i.e. diameter and length) and material of an apparatus can be an obvious design choice by the person skilled in the art and can be designed according to desired requirement.

Claims 14 are rejected, under 35 U.S.C. 103 as being unpatentable over Yasuhiko (US 4773434) in view of Carmen (CA 2985587).
Regarding claim-14, Yasuhiko does not disclose wherein the plant comprises cannabis.
Carmen discloses a plant stem separating apparatus for separating a stem from plant
portions extending from the stem and teaches wherein the plant comprises cannabis (The
apparatus, method and process described herein can be used for disengaging a stem from plant
portions extending from the stem, and can be applied to a broad variety of plants (e.g. flower,
spices, hops, cannabis, or the like, Para [198]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to alternatively provide Yasuhiko’s method with the plant
comprises cannabis as taught by Carmen for purpose of separating leaf/flower buds from stem portion of the plant.
Conclusion
	Claim-1 is written too broad thus the structure can be rejected by using reference US 7338229 (Traffic Cone) and, also some of its dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 3651                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653